COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 CHRISTOPHER JACKARD STEVENS,                                  No. 08-14-00041-CR
                                               §
                  Appellant,                                      Appeal from the
                                               §
 v.                                                             401st District Court
                                               §
 THE STATE OF TEXAS,                                          of Collin County, Texas
                                               §
                  Appellee.                                    (TC# 380-81232-08)
                                               §

                                         O R D E R

       Pending before the Court is Appellant’s motion to dismiss the appeal. The stated basis

for the motion to dismiss is that the trial court granted Appellant’s motion for new trial and in

arrest of judgment. The trial court, on March 7, 2014, entered a corrected order denying

Appellant’s motion for new trial and in arrest of judgment. Appellant’s motion to dismiss the

appeal is DENIED.

              IT IS SO ORDERED THIS 12TH DAY OF MARCH, 2014.


                                            PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.